Exhibit 10.19.13

SECOND AMENDMENT TO THE

TRUST UNDER ROBERT E. RUBIN

EMPLOYMENT ARRANGEMENT

WHEREAS, Citigroup Inc. (“Company”) and The Northern Trust Company (“Trustee”)
entered into the Trust under Robert E. Rubin Employment Arrangement, dated
February 2, 2000 and as amended December 26, 2006 (the “Trust”), and

WHEREAS, the parties to the Trust intend to amend the Trust in furtherance of
the purposes of the Trust, pursuant to the authority set forth in Section 12(a)
of the Trust;

NOW, THEREFORE, the parties do hereby agree that the Trust shall be amended, as
follows:

 

1. The first sentence of Section 2(a) shall be amended to read as follows:

Notwithstanding anything to the contrary in this Trust Agreement, subject to
Section 2(d), Section 2(e), Section 3 and Section 13(e) hereof, upon the
termination of Mr. Rubin’s employment with Company for any reason, whether
voluntary or involuntary and including death or disability, or upon any failure
of Company to comply with the provisions of the Arrangement or the Trust
Agreement in any material respect, (any such termination or failure, a
“Distribution Event”), Trustee shall immediately distribute to Mr. Rubin or, in
the event of his death, his estate, and they shall be unequivocally entitled to
receive the immediate distribution of, all assets then held in trust hereunder
with Trustee; provided that if such date of termination shall be December 31 of
any year, such distribution shall be made on the first business day of the
following year.

 

2. New section 2(e) shall be added as follows:

Notwithstanding anything herein to the contrary but subject to the tax reporting
and withholding requirements described in Section 2(b), Trustee shall distribute
to Mr. Rubin the Trust assets held in the Robert E. Rubin Employment Trust-2
subaccount established under the Trust as of December 31, 2007 as well as any
earnings, interest or distributions on such assets on a date in 2008 (after
January 2, 2008) mutually agreed upon by the Company and Trustee.

 

3. Section 13(e) shall be amended to read as follows:

Notwithstanding anything herein to the contrary, to the extent required by
Section 409A of the Internal Revenue Code, distributions from the Trust made
upon Mr. Rubin's separation from service shall be deferred until the date that
is six (6) months following the date of Mr. Rubin's separation from service.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this amendment to the Trust
to be duly executed as of the date hereof.

 

CITIGROUP INC.     By:  

/s/ John L. Donnelly

    Date: December 31, 2007 Name:   John L. Donnelly     Title:   Head, Human
Resources    

 

THE NORTHERN TRUST COMPANY (TRUSTEE)     By:  

/s/ Carol Grant Opferman

    Date: December 27, 2007 Title:   Vice President    

Pursuant to Section 12(a) of the Trust Agreement, I hereby consent to the
foregoing amendment to the Trust Agreement.

 

/s/ Robert E. Rubin

    Date: December 27, 2007 Robert E. Rubin    

 

2